Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2021

                                     No. 04-21-00215-CV

                                      Johnny VASQUEZ,
                                           Appellant

                                               v.

                                       Sonia SOTELLO,
                                           Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2021CV00358
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       On August 4, 2021, this court dismissed this appeal for want of prosecution. On August
18, 2021, Appellant filed a motion for rehearing. See TEX. R. APP. P. 49.1.
        The court requests that Appellee file a response to Appellant’s motion for rehearing. See
id. R. 49.2.
       If Appellee chooses to file a response, Appellee must file the response, or a motion for
extension of time to file a response, within TEN DAYS of the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court